Exhibit 10.13









December 12, 2013






FSA Asset Management LLC
445 Park Avenue, 8th Floor
New York, N.Y. 10022
Attention:    FP – Operations


Re:
Assignment Pursuant to the Amended and Restated Revolving Credit Agreement, as
Amended



Dear Sirs:


We refer to the Amended and Restated Revolving Credit Agreement dated as of June
30, 2009, by and among you (with your successors, the “Company”), Dexia Crédit
Local S.A. (with its successors, “DCL”) and Belfius Bank SA/NV (formerly known
as Dexia Bank Belgium SA) (with its successors, “Belfius”) (the “A&R Revolving
Credit Agreement”), as amended by that certain First Amendment to Amended and
Restated Revolving Credit Agreement dated as of September 20, 2010, by and among
the Company, DCL and Belfius (the “First Amendment”), and as further amended by
that certain Second Amendment to Amended and Restated Revolving Credit Agreement
dated as of May 16, 2012, by and among the Company, DCL and Belfius (the “Second
Amendment”, and the A&R Revolving Credit Agreement, as so amended by the First
Amendment and the Second Amendment, the “Credit Agreement”). Belfius and DCL are
delivering this instrument to you in connection with an assignment by Belfius
(in such capacity, the “Assignor”) to DCL (in such capacity, the “Assignee”) of
all of its rights and obligations under the Credit Agreement pursuant to Section
5.04 thereof. Capitalized terms used herein without being defined herein are
used herein as defined in, or by reference to, the Credit Agreement.


1.    The Assignor and the Assignee hereby advise you that (a) the Assignor has
assigned (and does by this instrument hereby assign) to the Assignee all the
Assignor’s right, title and interest in, to and under the Credit Agreement
described below as the “Assigned Rights and Commitment”, and the Assignee has
accepted (and does by this instrument hereby accept) such assignment and assumed
(and does by this instrument hereby assume) all the Assignor’s related
obligations described below as the “Assumed Obligations”, and (b) such
assignment and assumption is effective as of the date identified below as the
“Effective Date”.


2.    In connection with such assignment and assumption, from and after the
Effective Date (a) the Assignor shall no longer be a Bank under the Credit
Agreement or have any



--------------------------------------------------------------------------------

2



obligation to you thereunder (including, without limitation, any obligation to
make any Loan, or any part of any Loan, to you thereunder) and (b) the Assignee
shall be the sole Bank under the Credit Agreement and have, subject to the terms
and conditions thereof, all the obligations of a Bank (or the Banks) to you
thereunder (including, without limitation, subject to the terms and conditions
thereof, the obligation to make any further Loans to you thereunder).


Terms Relating to the Assignment and Assumption


Effective Date: December 12, 2013


Assigned Rights and Commitment:


All the Assignor’s right, title and interest in, to and under the Credit
Agreement, consisting of the entirety of (i) the Assignor’s Commitment(s) as a
Bank under the Credit Agreement, such Commitment(s) consisting solely of its
1,500,000,000/1,704,545,455ths (or, approximately 88%) undivided interest in the
First Tranche Commitment (it being confirmed, for the avoidance of doubt, that
the Assignor has not had, and does not have, any interest in the Second Tranche
Commitment); (ii) all Commitment Fees accruing in respect thereof from and after
the Effective Date (it being expressly understood and agreed, however, that all
Commitment Fees accrued in respect thereof to, but excluding, the Effective
Date, in the amount of $584,576.00, shall be paid to the Assignor on the
Effective Date in accordance with the wire transfer instructions set forth on
Appendix I hereto); and (iii) all related rights of the Assignor under the
Credit Agreement and the Note delivered thereunder. For the further avoidance of
doubt, it is hereby confirmed that, as of the date hereof, (x) no Loans funded
by draws under the First Tranche Commitment are currently outstanding and (y)
$1,280,000,000 principal amount of Loans funded by draws under the Second
Tranche Commitment are currently outstanding.


Assumed Obligations:


All the obligations of the Assignor related to the Assigned Rights and
Commitment that arise under the Credit Agreement on or after the Effective Date.


Commitments of the Assignor:


Before the Effective Date:


First Tranche: A 1,500,000,000/1,704,545,455ths (or, approximately 88%)
undivided interest in the amount of the First Tranche Commitment from time to
time outstanding under the Credit Agreement in accordance with the terms and
conditions of Annex 1 to the Second Amendment (such amount equaling $719,866,565
as of December 11, 2013, the most recent Measurement Date preceding the date of
this instrument)





--------------------------------------------------------------------------------

3



Second Tranche: None


After giving effect to the assignment provided for herein:


First Tranche: None (and Schedule A to the Credit Agreement shall be deemed
adjusted accordingly)


Second Tranche: None


Commitments of the Assignee:


Before the Effective Date:


First Tranche: A 204,545,455/1,704,545,455ths (or, approximately 12%) undivided
interest in the amount of the First Tranche Commitment from time to time
outstanding under the Credit Agreement in accordance with the terms and
conditions of Annex 1 to the Second Amendment (such amount equaling $98,163,623
as of December 11, 2013, the most recent Measurement Date preceding the date of
this instrument)


Second Tranche: The entirety (i.e., 100%) of the amount of the Second Tranche
Commitment from time to time outstanding under the Credit Agreement in
accordance with the terms and conditions thereof (such amount currently equaling
$3,000,000,000)


After giving effect to the assignment provided for herein:


First Tranche: The entirety (i.e., 100%) of the amount of the First Tranche
Commitment from time to time outstanding under the Credit Agreement in
accordance with the terms and conditions of Annex 1 to the Second Amendment
(such amount equaling $818,030,187 as of December 11, 2013, the most recent
Measurement Date preceding the date of this instrument) (and Schedule A to the
Credit Agreement shall be deemed adjusted accordingly)


Second Tranche: The entirety (i.e., 100%) of the amount of the Second Tranche
Commitment from time to time outstanding under the Credit Agreement in
accordance with the terms and conditions thereof (such amount currently equaling
$3,000,000,000)


3.    The Assignor and the Assignee hereby request that you confirm, by
executing below and returning to the Assignee the copy of this instrument
enclosed for that purpose, that the assignment and assumption referred to herein
will be treated as effective as of the Effective Date for all purposes of the
Credit Agreement and that you will make the appropriate adjustments to your
records.





--------------------------------------------------------------------------------

4



4.    A copy of this instrument, when fully executed by all parties (including
you), will be communicated to each person referenced in Section 5.03 of the
Credit Agreement.





--------------------------------------------------------------------------------






For Belfius Bank SA/NV
Signed on December 12, 2013


 








/s/ Kristin Claessens
 
/s/ Bruno Accou
Name: Kristin Claessens
 
Name: Bruno Accou
Title: Head of Operations &
            Organization Financial Markets
 
Title: Head of TFM Risk MGT













For Dexia Crédit Local S.A.
Signed on December 12, 2013






/s/ Benoit Debroise
Name: Denoit Vebroise
Title: Head of Treasury & Financial
            Markets













Confirmed:


For FSA Asset Management LLC
Signed on December 12, 2013


Dexia Financial Products Services, LLC,
Its Agent and Attorney-in-Fact






/s/ Guy Cools
Name: Guy Cools
Title: CEO






